UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51310 VESTIN FUND III, LLC (Exact name of registrant as specified in its charter) NEVADA 87-0693972 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8880 W. SUNSET ROAD, SUITE 200, LAS VEGAS, NEVADA 89148 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] As of November 13, 2014, 2,024,424 membership units in the Company were outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Balance Sheets as of September 30, 2014 and December 31, 2013 1 Statements of Operations for the Three and Nine Months Ended September 30, 2014 and 2013 2 Statement of Members’ Equity for the Nine Months ended September 30, 2014 3 Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 18 Part II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 20 SIGNATURES 21 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VESTIN FUND III, LLC BALANCE SHEETS (UNAUDITED) September 30, 2014 December 31, 2013 ASSETS Assets Cash and cash equivalents $ $ Marketable securities – related party Notes receivable, net of allowance of $308,000 at September 30, 2014 and $327,000 at December 31, 2013 Real estate held for sale Investment in equity method investee held for sale Due from related parties Other assets Total assets $ $ LIABILITIES AND MEMBERS' EQUITY Liabilities Accounts payable and accrued liabilities $ $ Deferred income Total liabilities Commitments and contingencies Members' equity Members' units - authorized 10,000,000 units, 2,024,424 units issued and outstanding at September 30, 2014 and December 31, 2013 Total members' equity Total liabilities and members' equity $ $ The accompanying notes are an integral part of these financial statements. -1- Table of Contents VESTIN FUND III, LLC STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues Gain related to pay off of notes receivable, including recovery of allowance for notes receivable $ Total revenues Operating expenses Professional fees Other Total operating expenses Income (Loss) from operations ) ) Non-operating income Recovery from settlement with loan guarantor Gain from former loan defeasance Recovery of deferred revenue Dividend income Total non-operating income, net Discontinued Operations Income (loss) from equity method investee held for sale Net gain (loss) on sale of real estate held for sale Net gain on sale of investment in equity method investee Expenses related to real estate held for sale Total income from discontinued operations NET INCOME $ Net income allocated to members $ Net income allocated to members per weighted average membership units $ Weighted average membership units The accompanying notes are an integral part of these financial statements. -2- Table of Contents VESTIN FUND III, LLC STATEMENT OF MEMBERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2014 (UNAUDITED) Units Amount Members' equity at December 31, 2013 $ $ Net income Liquidating distributions ) Members' equity at September 30, 2014 (unaudited) $ $ The accompanying notes are an integral part of these financial statements. -3- Table of Contents VESTIN FUND III, LLC STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash provided by (used in) operating activities: Recovery of allowance for doubtful notes receivable ) ) Gain from sale of investment in equity method investee ) Dividend income – related party ) Gain from former loan defeasance ) Recovery of deferred revenue ) Loss on sale of real estate held for sale Income from equity method investee held for sale ) ) Change in operating assets and liabilities: Accounts payable and accrued liabilities ) ) Due to/from related parties ) Other assets ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from notes receivable Proceeds from former loan defeasance Proceeds from real estate held for sale Proceeds from sale of investment in equity method investee Proceeds from nonrefundable earnest money deposit on real estate held for sale Proceeds from distribution from investment in equity method investee Net cash provided by investing activities Cash flows from financing activities: Liquidating distributions ) Net cash usedin financing activities ) NET CHANGE IN CASH ) Cash, beginning of period Cash, end of period $ $ Non-cash investing and financing activities: Adjustment to note receivable and related allowance $ $ -4- Table of Contents VESTIN FUND III, LLC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) NOTE A — ORGANIZATION Vestin Fund III, LLC was organized in April 2003 as a Nevada limited liability company for the purpose of investing in commercial real estate loans (hereafter referred to as “real estate loans”) and income-producing real property.In this report, we refer to Vestin Fund III, LLC as “the Company,” “our Company,” the “Fund,” “we,” “us,” or “our”. We commenced operations in February 2004.Prior to March 2007, we invested in revenue-generating commercial real estate and loans secured by real estate through deeds of trust or mortgages (hereafter referred to collectively as “deeds of trust” and as defined in our Operating Agreement as “Mortgage Assets”).On March 5, 2007, a majority of our members approved the Third Amended and Restated Operating Agreement, which limited the Company’s investment objectives to investments in real estate loans. At a special meeting of our members held on July 2, 2009, a majority of the members voted to approve the dissolution and winding up of the Fund, in accordance with the Plan of Complete Liquidation and Dissolution (the “Plan”) as set forth in Annex A of the Fund’s proxy statement filed with the Securities and Exchange Commission (the “SEC”) on May 11, 2009.The Plan became effective upon its approval by the members on July 2, 2009.As a result, we have commenced an orderly liquidation and we no longer invest in new real estate loans.We had anticipated that the liquidation would be substantially completed by the second half of 2014.However, the orderly sale of each of our remaining assets will take longer to complete than we had anticipated.As a result, we now do not expect to be able to complete the liquidation before the end of this year, and are targeting completion by the end of 2015.The exact timing for completion of the liquidation will be impacted by real estate market conditions, the payment of Vestin Group’s indemnity obligation and other matters beyond our control.In addition, other events and conditions may arise that may impact our ability and timing to complete the liquidation.Thus, no assurances can be given that we will be able to complete the liquidation within a particular date or by the anticipated time frame. Because the liquidation of the Fund was not imminent, as of September 30, 2014, the financial statements are presented assuming the Fund will continue as a going concern.Pursuant to the Plan, we will make liquidating distributions to members as funds become available, subject to a reasonable reserve established to provide for payment of the Company’s ongoing expenses and contingent liabilities.Our members no longer have the right to have their units redeemed by us and we no longer honor any outstanding redemption requests effective as of July 2, 2009. On January 14, June 30, and September 15, 2014, we made liquidation distributions to all Fund Members in the aggregate amount of approximately $0.3 million, $0.3 million and $1.1 million, respectively, for each period, in accordance with the Plan.These distributions follow liquidation distributions we made on January 26, 2010, April 8, 2010, September 17, 2010, May 25, 2011, and June 15, 2012,in the aggregate amount of approximately $1.0 million, $0.9 million, $0.3 million, $0.3 million, and $0.4 million, respectively, in accordance with the Plan.The amounts distributed to each Member of the Fund were calculated based upon the percentage ownership interest of such Member in the Fund.See Note G – Members’ Equity. We are not a mutual fund or an investment company within the meaning of the Investment Company Act of 1940, nor are we subject to any regulation thereunder. Michael Shustek owns a significant majority of Vestin Mortgage, LLC, a Nevada limited liability company, which is our manager (the “manager” or “Vestin Mortgage”). The business of brokerage and placement of real estate loans have been performed by affiliated or non-affiliated mortgage brokers, including Advant Mortgage, LLC (“MVP Mortgage”), a licensed Nevada mortgage broker, which is indirectly wholly owned by Michael V. Shustek. -5- Table of Contents Pursuant to our Operating Agreement and the Plan of Complete Liquidation and Dissolution approved by a majority of our members on July 2, 2009, our manager will continue to manage our operations during the liquidation process. Consequently, the orderly liquidation of our assets and our operating results are dependent upon our manager’s ability and performance in managing our liquidation. Vestin Mortgage is also the manager of Vestin Realty Mortgage I, Inc. (“VRM I”), as the successor by merger to Vestin Fund I, LLC, (“Fund I”) and Vestin Realty Mortgage II, Inc. (“VRM II”), as the successor by merger to Vestin Fund II, LLC, (“Fund II).These entities have been formed to invest in real estate loans and direct investments in real estate. NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America (“GAAP”).In the opinion of management, all normal recurring adjustments considered necessary to give a fair presentation of operating results for the periods presented have been included.The information included in this Form 10-Q should be read in conjunction with information included in the 2013 annual report filed on Form 10-K. Management Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Revenue Recognition Interest is recognized as revenue on performing loans when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be non-performing.A loan is non-performing when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction.Interest is recognized on impaired loans on the cash basis method. Deferred Revenue Recognition Deferred income supports the amount of sales proceeds withheld on a sale of our building during November 2006, with which we were required to establish an irrevocable stand by letter of credit in favor of the purchaser of the building.See Note F – Related Party Transactions. Classification of Operating Results from Real Estate Held for Sale Generally, operating results and cash flows from long-lived assets held for sale are to be classified as discontinued operations as a separately stated component of net income.Our operations related to real estate held for sale are separately identified in the accompanying statements of operations. -6- Table of Contents Fair Value Disclosures Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. “the exit price”) in an orderly transaction between market participants at the measurement date.In determining fair value, the Company uses various valuation approaches, including quoted market prices and discounted cash flows.The established hierarchy for inputs used, in measuring fair value, maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available.Observable inputs are inputs that market participants would use in pricing the asset or liability developed based on market data obtained from independent sources.Unobservable inputs are inputs that reflect a company’s judgment concerning the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The fair value hierarchy is broken down into three levels based on the reliability of inputs as follows: · Level 1 – Valuations based on quoted prices in active markets for identical instruments that the Company is able to access.Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these products does not entail a significant degree of judgment. · Level 2 – Valuations based on quoted prices in active markets for instruments that are similar, or quoted prices in markets that are not active for identical or similar instruments, and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. · Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement, which utilize the Company’s estimates and assumptions. If the volume and level of activity for an asset or liability have significantly decreased, we will still evaluate our fair value estimate as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions.In addition, since we are a public reporting company, we are required to make our fair value disclosures for interim reporting periods. Net Income (Loss) Allocated to Members Per Weighted Average Membership Unit Net income (loss) allocated to members per weighted average membership unit is computed by dividing net income (loss) calculated in accordance with GAAP by the weighted average number of membership units outstanding for the period. Segments We operate as one business segment. Income Taxes Limited liability companies (“LLCs”) are not liable for federal or state income taxes and, therefore, no provision for income taxes is made in the accompanying financial statements.Rather, a proportionate share of the LLC’s income, deductions, credits and tax preference items are reported to the individual members for inclusion in their tax returns. -7- Table of Contents NOTE C — FINANCIAL INSTRUMENTS AND CONCENTRATIONS OF CREDIT RISK Financial instruments consist of cash, notes receivable, accounts payable and accrued liabilities, and due to/from related parties.The carrying value of these instruments approximates their fair values due to their short-term nature. Financial instruments with concentration of credit and market risk include cash, notes receivable, accounts payable and accrued liabilities, and due to/from related parties. We maintain cash deposit accounts and certificates of deposit, which, at times, may exceed federally insured limits.To date, we have not experienced any losses.As of September 30, 2014 and December 31, 2013, we had approximately $230,000 and $159,000, respectively, in excess of the federally insured limits. NOTE D — REAL ESTATE HELD FOR SALE At September 30, 2014, we held one property with no carrying value, which was acquired through foreclosure and recorded as investment in REO.Expenses incurred during the nine months ended September 30, 2014 and 2013 related to our REO totaled approximately $21,000 and $13,000, respectively.Our REO is accounted for at the lower of cost or fair value less costs to sell, with fair value based on appraisals and knowledge of local market conditions.We seek to sell properties acquired through foreclosure as quickly as circumstances permit taking into account current economic conditions. Beginning balance, January 1, 2014 $ Sales ) Ending balance, September 30, 2014 $ During June 2014, we, VRM I and VRM II sold an REO property to an unrelated third party for approximately $1.7 million, of which our portion was approximately $0.2 million.A net loss of approximately $14,000 was recorded. NOTE E – INVESTMENTS IN EQUITY METHOD INVESTEE HELD FOR SALE During May 2012, we, VRM I and VRM II foreclosed on a loan with a balance of approximately $6.0 million, of which our portion was approximately $1.5 million. The property includes 23 cottage units in a retirement community located in Eugene, Oregon. The property includes operations, which will be reported as an asset held for sale from the date of this foreclosure. We account for investments using the equity method of accounting if the investments give us the ability to exercise significant influence, but not control, over the investees.Significant influence is generally deemed to exist if we have an ownership interest in the voting stock of an incorporated investee of between 20% and 50%, although other factors, such as representation on an investee’s board of managers, specific voting and veto rights held by each investor and the effects of commercial arrangements, are considered in determining whether equity method accounting is appropriate. We record our respective interests in the losses or income of such investees within the equity-method investees held for sale category on our statements of operations for each period. The carrying amount of our equity-method investments held for sale is recorded on our balance sheets as investments in equity-method investees held for sale. We evaluate our investments in the equity-method investees for impairment each quarter by comparing the carrying amount of each investment to its fair value. Because no active market exists for the investees’ limited liability company membership interests, we evaluate our investments in the equity-method investees for impairment based on our evaluation of the fair value of the equity-method investees’ net assets relative to their carrying values. If we were to determine that the carrying values of our investments in equity-method investees were greater than their fair values, we would write the investments down to their fair values. -8- Table of Contents Our acquisition of VREO XXV was accounted for in accordance with this standard and the Company has allocated the purchase price of VREO XXV based upon the estimated fair value of the net assets acquired and liabilities assumed and the fair value of the non-controlling interest measured at the acquisition date. The estimated fair value of VREO XXV at the time of the acquisition totaled $4.1 million. We performed an allocation as of the foreclosure date as follows: Cash $ Property and equipment Current assets Accounts payable and accrued liabilities ) Net assets $ In addition, we estimated the fair value of the asset at $1.0 million, which is 25% of the total asset. On August 29, 2014, VRM I purchased the remaining 26% interest owned by us and VRM II for approximately $1.3 million, of which our portion was approximately $1.3 million.This resulted in a gain of approximately $314,000, of which our portion was approximately $300,000. The following is a summary of the results of operations related to the investment in equity method investee held for sale for the two and eight months ended August 31, 2014: For The Two Months Ended August 31, 2014 For The Eight Months Ended August 31, 2014 Revenue $ Expenses ) ) Net Income ) % of ownership 25
